Order, entered on January 12, 1970, vacating a prior order of dismissal and restoring this action to the Trial Calendar, unanimously reversed on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and motion denied. Plaintiff has demonstrated neither an adequate excuse for his failure to timely comply with the 45-day notice served herein, nor sufficient evidentiary facts to demonstrate a meritorious cause of action. (8 or tino v. Fisher, 20 A D 2d 25; Friedman v. Guthrie, 24 A D 2d 966.) Concur—Stevens, P. J., Eager, Capozzoli, Nunez and Tilzer, JJ.